DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 9 are currently amended.
Claims 2-8, 10 are original.
Claims 11-20 are cancelled.
Claims 21-28 are new.
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/21/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35. U.S.C. 101 of claim 1 has been withdrawn. 
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive.
Argument:  Applicant argues that the recited processor and non-transitory computer-readable medium do NOT invoke the recited claim interpretation under 35 U.S.C. 112(f).  Remarks pp. 6.
This is found persuasive – please consider the claim interoperation as invoking 35 U.S.C. 112(f) as withdrawn.
Argument: Applicant argues that the amendments of claim 9 features into claim 1 overcomes the rejection under 35 U.S.C. 101.  Remarks pp. 7.
This is found persuasive – please consider the rejection under 35 U.S.C. 101 withdrawn.

Argument: Applicant argues that Revanur does not anticipate the claimed subject matter because it does not generate one or more support polygons as recited in claim 1.  Remarks pp. 7-8.
This is not found persuasive because Revanur clearly recognizes that the sacrificial support toolpaths may be for shapes that are polygons.  Pp. 17, lines 19-26 regarding the support polygon shapes.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Revanur (WO 2014/207454).
Regarding claim 1, Revanur discloses: a system for three-dimensional printing of an object (see title), the system comprising:
A processor (see processing unit of detailed description – processing unit 131 of abs, summary of the invention);
A non-transitory computer-readable medium (see computer 130 of pp. 22, ll. 26) configured to cause the processor to perform operations comprising:
Determining (see pp. 23, ll. 16) an optimized build orientation (see sections and scan parameters – orientation of pp. 24, ll. 27) and one or more user indicated surface quality characteristics (shape of a surface – see pp. 26, ll. 6-11 – is interpreted as a surface quality characteristic – see also smoothness of pp. 28, ll. 14-23);
Generate a plurality of layers (see voxels of cited portions) comprising one or more support (see supports 230a and 230b of pp. 28, ll. 1-9) polygons (there are polygons representing the support in the data stored on the processor and non-transitory computer readable medium – see sliced support of pp. 28); and
Generate for each of the one or more support polygons (see pp. 17, lines 19-26 regarding the support polygon shapes being the shapes of the supporting structure toolpaths), a corresponding toolpath (see scan path of pp. 28, ll. 19), wherein a spacing between each generated toolpath (see set spacing of pp. 26, ll. 1-5) is determined based on the user-initiated surface quality characteristics (even no correlation between the spacing and the quality characteristics can read on one determining the other as long as the data stored in the processor / non-transitory computer readable medium are linked – see pp. 15, the data corresponding to the intended physical shape of the structure of the object is stored on the computer);
And providing the corresponding toolpath that is generated to a 3D printer for execution (see execution step throughout; see printer / apparatus throughout).
Regarding claim 2, Revanur discloses: wherein each generated toolpath conforms, at least in part (interpreted broadly as partially contouring to one or more of the support polygons for a certain length / dimension / voxel volume) to a contour of the one or more support polygons (see pp. 17, ll. 19-26 – the support polygons can be several different shapes intended to correspond to the supports and therefore the toolpaths calculated in the controller).
Regarding claim 3, Revanur discloses: wherein the spacing (see spacing of pp. 26) between each generated toolpath (see paths of algorithm of pp. 26) is reduced for an area having user indicated surface quality characteristic relative to (based on) an area having no used indicated surface quality characteristics (under the interpretation, the user defined surface quality characteristic is the threshold angle – see pp. 26, ll. 10).
Regarding claim 4, Revanur discloses: wherein the user indicated surface quality characteristics (see threshold angle) correspond to importance (angle of – see smoothness of pp. 28, ll. 17) of surface finish at one or more regions of the object (not necessarily the regions of the supports under the broadest reasonable interpretation standard).
Regarding claim 6, Revanur disclose: wherein a machine instruction file corresponding to a compilation of the generate toolpaths is generated (see STL file of pp. 23 -  one of ordinary skill in the art would understand that this includes toolpaths for the apparatus).
Regarding claim 7, Revanur discloses / teaches that: the surface of the objects may be curved (see pp. 28) and therefore the toolpaths associated with those structures (actual or data) must be curved.
Regarding claim 10, Revanur discloses: wherein a user interface allows for digital manipulation of the object (see user interface of abs, pp. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Revanur (WO 2014/207454) and further in view of Heide (US 2007/0233298).
Regarding claim 8, Revanur discloses:  determining the optimized build orientation comprises: determining one or more faces of the object, each face (see surfaces throughout) corresponding to a first portion of the object extending at an angle relative to an immediately proximate second portion;
	Determining one or more supported overhangs corresponding to a face where the angle exceeds a predetermined threshold angle (see threshold angle of pp. 26).
Revanur does not disclose: Determining an object orientation resulting in minimization of a number of support structures for the supported overhangs in object regions of having user indicated surface quality characteristics.
In the same field of endeavor of additive manufacturing as Revanur and Applicant’s claims (see title, abs), Heide discloses: varying the rotation of an object to minimize the volume of support material required ([0037]).
To add the minimization of the amount of support material as in Heide to the additive manufacturing method of Revanur reduced costs and time for manufacture, and improved build performance ([0001]).
It would have been obvious to one of ordinary skill in the art to combine the rotation of the object to optimize minimization of overhang volume of Heide to the additive manufacturing method of Revanur to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction of costs, time of manufacture, and improved build performance.

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Revanur (WO 2014/207454) and further in view of Page (US 2015/0367576).
Regarding claim 9, Revanur discloses: wherein the generated toolpaths are sent to the printer for execution (see scan paths throughout).
Revanur does not disclose: wherein the method includes FFF OR FDM.
In the same field of endeavor of additive manufacturing as Revanur and Applicant’s claims (see title, abs), Page discloses: a controller for an FFF / FDM system ([0066] & [0083]).
To combine the FFF / FDM system with the apparatus of Revanur had the benefit that it allowed for the improvement of interlocking between layers ([0084]), which was desirable in Revanur.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the FFF / FDM system of Page with the apparatus of Revanur to arrive at the claimed invention before the effective filing date because doing so improved the interlocking between layers, which was desirable in Revanur.
Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-28 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 5, 21: none of the cited prior art (Revanur / Tanaka) or any prior art available discloses:
“wherein generating of the corresponding toolpaths comprises:
Constructing a scalar density field and a bidirectional field base on an interpolation of support polygon boundary normal and a predetermined infill direction;
Integrating the bidirectional field to generate a set of streamlines, wherein spacing between the streamlines is based on the scalar density field; and
Connecting the generating streamlines to form the corresponding toolpath for the support polygon”.
Therefore, claim 21 is deemed allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743       

                    /JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743